DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 April 2022 containing remarks and amendments to the claims.
Claims 1, 3-4, 6, 8-9, 11, 13-17, 32-33, and 35-38 are pending.
Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, 11, 13-17, 32-33, and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: An integrated process comprising: providing a treated crude oil as a steam cracking feed; steam cracking said steam cracking feed in a steam cracking zone to produce olefins, pyrolysis gasoline and refractory PFO, wherein said refractory PFO comprises at least 40 wt% of polyaromatics having three or more aromatic rings including triaromatics, naphtheno-triaromatics, tetraaromatics, penta-aromatics and heavier poly-aromatics including asphaltenes and coke; optionally separating the refractory PFO into at least a first stream containing C9+ aromatics compounds with one benzene ring and C10+ aromatic compounds, and a second stream containing C20+ polyaromatic compounds; reacting all or a portion of the refractory PFO, or all or a portion of the first stream containing C9+ aromatics compounds with one benzene ring and C10+ aromatic compounds, using conditions, including hydrogen, effective for conversion of polyaromatics compounds contained in the refractory PFO into aromatic compounds with one benzene ring, selective ring opening, and dealkylation, to produce reaction effluent including LPG and a hydrodealkylated BTX+ stream, wherein reacting all or a portion of the refractory PFO, or all or a portion of the first stream containing C9+ aromatics compounds with one benzene ring and C1O+ aromatic compounds, is in the presence of an effective quantity of a first functional catalyst and a second functional catalyst, or is in the presence of an effective quantity of a multi-functional catalyst, wherein the first functional catalyst and the second functional catalyst are provided in multiple beds of the different functional catalysts in a reaction vessel, in multiple reaction vessels in series having the different functional catalysts, or as a mixture of the different functional catalysts in a reaction vessel, wherein the first functional catalyst is effective to promote conversion of polyaromatics including naphthalene, methylnaphthalene, anthracene and naphtheno-diaromatics by selective hydrogenation into aromatic compounds with one benzene ring, and comprises one or more first active components selected from the group consisting of Mo, Co, Ir, Pd, Pt, Ni, W, Sn and Ga, and optionally a second active component P, deposited or otherwise incorporated on a support comprising alumina and/or amorphous silica alumina, and wherein the second functional catalyst is effective to promote selective ring opening and hydrodealkylation, and comprises one or more active components selected from the group consisting of Ni, W and Mo, deposited or otherwise incorporated on a support comprising acidic alumina, silica alumina and/or zeolite, or wherein the multi-functional catalyst is provided in a reaction vessel, wherein the multi-functional catalyst is effective to promote conversion of polyaromatics including naphthalene, methylnaphthalene, anthracene and naphtheno-diaromatics by selective hydrogenation into aromatic compounds with one benzene ring as a first function, and selective ring opening and hydrodealkylation as a second function, wherein the multi- functional catalyst comprises one or more first functional active components selected from the group consisting of Mo, Co, Ir, Pd, Pt, Ni, W, Sn and Ga, optionally in combination with P, and one or more second functional components selected from the group consisting of Ni, W and Mo, wherein the first functional active components and the second functional active components are deposited or otherwise incorporated on a support comprising acidic alumina, silica alumina and/or zeolite; separating LPG from the reaction effluent; and separating at least a portion of the hydrodealkylated BTX+ stream into BTX compounds, as claimed in claim 1, wherein the steam cracker feed is produced by hydroprocessing crude oil, sending a hydroprocessed crude oil, bottomless crude oil, or topped crude oil to solvent deasphalting, and  using deasphalted oil as steam cracking feed.  As discussed in the interviews and previous office actions, Zhou (US 2009/0173666) teaches steam cracking naphtha to produce pyrolysis oil for hydrotreatment.  Zhou does not teach the feedstock to hydroprocessing/steam cracking as disclosed.  It is noted that naphtha derived pyrolysis fuel oil differs from crude oi/bottomless crude oil/topped crude oil derived pyrolysis oil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/017366 – Zhou teaches hydrocracking PFO, where the PFO is obtained from steam cracking naphtha.  
US 3,702,292 – Burich teaches reforming naphtha and separating the effluent to recover BTX
KR 10-1791051 – Lee teaches submitting PFO to hydrotreatment, the PFO obtained from steam cracking naphtha.
WO 2018/094336 – Al Ghamdi teaches various steam cracking feeds [0008]
US 2008/083649 – McCoy teaches PFO recovered by fractionation of SCT into desired fractions, including separation of asphaltenes.
US 10,035,742 – Xu teaches sending C9 aromatics from BTX to trans alkylation.
US 2007/0090020 – Buchanan teaches hydroprocessing crude oil to make steam cracker feed [0065]. 
US 5,362,382 – Heck teaches sending hydrotreated crude oil to deasphalting steps.
US 6,171,471 – teaches crude oil hydroprocessing followed by deasphalting, and sending light ends to steam cracking (column 1, lines 30-50).
US 2009/0272671 – teaches hydrotreating crude oil followed by steam cracking.
US 2007/0090018 – teaches hydroprocessing crude oil followed by steam cracking to produce fuel oil.
US 4,940,529 – teaches resid hydrotreatment followed by deasphalting to prepare feed for cracking.
US 2014/0174980 – teaches hydrotreating and fuel oil compositions.
US 2011/0083996 – teaches hydrotreating crude oil feeds.
US 2017/0058210 – teaches pyrolysis fuel oil is produced by steam cracking of naphtha, gas oil, or other crude oil feedstocks and sent to hydrogenation steps to produce BTX [0010], [0005-0007]
US 2015/0141724 – teaches pyrolysis of coal feed, separation of various heavy oil fractions, and hydrogenation of heavy oil fractions to produce single ring aromatic compounds
Compositional Characterization of Pyrolysis Fuel Oil from Naphtha and Gas Oil- teaches steam cracking of naphtha or gas oil to produce PFO, also teaches that PFO produced from VGO is preferred for further treating (page 1279).
Application 16/668,662 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/668,731 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/668,823 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/668,946 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/688,566 is related but differs in that ‘566 does not disclose the catalyst limitations of the instant claims
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771